Case 7:19-mj-01013 Document 1 Filed on 05/03/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) CriminalComplaint

United States District Co_urt

soUTHERN ` DISTRICT oF , TEXAS
McALLEN DIvI’sIoN

 

uNlTEl) sTATES oF AMERICA Usnltet¢til Stat§_s tD_lsttr(l)c;:tTCourt
ern is nc exas
"' °“ men CRIMINAL coMPLAINT

Oliverio Guadalupe Guerra-Vasquez

MAY v3 2019

Davld J. Bradley, Clerk /

CaseNumber: M-19- /0/} -M

|AE YOB: 1967

El Sa|vador
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about MaLL 2019 in Hidg_lgo COunty, in

the Southern _ ` District of Texas
(Track Statutory Language of Ojjfense)

being then and there an alien who had previously been deported from the United States to El Salvador in pursuance of law, and
thereafter was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 iFe|om/)
I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

Oliverio Guadalupe Guerra-Vasquez was encountered by Border Patrol Agents near Mission, Texas on May 01, 2019. The
investigating agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to
have illegally entered the United States on May 01, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on November 30, 2007 through Houston, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security, On August 19, 2003, the defendant-was convicted of Sexual Assault and sentenced to seven (7) years confinement

l
\ , .

Continued on the attached sheet and made a par_t?this complaint

 

WWWB '
A‘>`>vo\lcal log AW\\[ L-Gv¢ev\loa vfw\ 5/3/|9/

 

 

Sworn to before me and subscribed in my presence, Signature of Co@nt
May 3, 2019 ` ' Maria E. §yerre o Senior Patrol A&nt

 

 

J. Scott Hacker , U.S. Magistrate Judge l /%J’\/
Name and Tifle of Judicial officer f/:of Judicial officer

 

